DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to amended application filed on 06/29/2021.
Claim 3 are canceled.
Claims 1, 2, and 4-20 are presented for examination.
Response to Arguments
Applicant’s amendments relating to 35 USC 112 rejection with respect to claims have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. 
Applicant’s amendments relating to 35 USC 101 rejection with respect to claims have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. 
Applicant’s amendments relating to 35 USC 103 rejection with respect to claims have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. 
Allowable Subject Matter
Claims 1, 2, and 4-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Gadgil et al (Patent No. 9,997,078) teaches the obstacle avoidance system comprises one or more proximity sensors and a pilot interface device, a set of proximity sensors may detect an obstacle near the aircraft by emitting a signal in an area and receiving a reflection of the signal from the obstacle located in the area.

Bowness et al (US Publication No. 2017/0236439) teaches in the case of an aircraft simulator, the simulator GUI functionality comprises displaying simulation data generated by the simulation functionalities on one or more displays of the simulator, the displayed simulation day may include flight parameter (e.g. altitude, speed etc) aircraft parameters (e.g. remaining fuel, alarms etc), maps (e.g. navigation map, weather map, radar map etc), virtual controls, out of window information, the simulator GUI functionality also comprise receiving interactions from the user via one or more user interfaces of the simulator.
Gadgil et al, Starr et al, Bowness et al and other prior arts do not singularly or in combination disclose the limitations: 
“TSST configured to receive an obstacle / effect parameterization, a simulation parameterization, a sensor parameterization, an aircraft parameterization, and an autonomy parameterization; providing a first value, value range, or value limit for at least one of the aircraft parameterization and the sensor parameterization associated with a first survivability value, operating the TSST to apply the provided ones of the obstacle/effect parameterization, simulation parameterization, sensor parameterization, and aircraft parameterization to generate a second value, value range, or value limit for the at least one of the aircraft parameterization and the sensor parameterization associated with a second survivability value that indicates a relatively higher survivability as compared to the first survivability value; and 2operating the TSST to visually display the aircraft travelling along a three dimensional flight 
“ providing the TSST with an [[fully]] autonomy parameterization, an [[full]] obstacle / effect parameterization, and a [[full]] simulation parameterization; and operating the TSST to generate [[an]] a second value, value range, or value limit for the aircraft parameterization, the second value, value range, or value limit enabling a lower likelihood of collision between an aircraft and an obstacle as compared to the first value, value range, or value limit; and operating the TSST to visually display the aircraft travelling along a three dimensional flight path as altered by the autonomy parameterization and using at least one of the first value, value range, or value limit and the second value, value range, or value limit for the aircraft parameterization” as recited in claim 11, 
“providing the TSST with an autonomy parameterization, an obstacle / effect parameterization, and a simulation parameterization; and operating the TSST to generate a second value, value range, or value limit for the sensor parameterization, the second value, value range, or value limit enabling a lower likelihood of collision between an aircraft and an obstacle as compared to the first value, value range, or value limit; and operating the TSST to visually display the aircraft travelling along a three dimensional flight path as altered by the autonomy parameterization and using at least one of the first value, value range, or value limit and the second value, value range, or value limit for the sensor parameterization” as recited in claim 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIBROM K GEBRESILASSIE whose telephone number is (571)272-8571.  The examiner can normally be reached on M-F 9:00 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571) 272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KIBROM K. GEBRESILASSIE

Art Unit 2129



/KIBROM K GEBRESILASSIE/Primary Examiner, Art Unit 2129                                                                                                                                                                                                        09/14/2021